DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/18/2021, with respect to the rejection(s) of claim(s) 1 under over Searles (US Patent Number 1,437,557 A)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen (US Patent Publication Number 2014/0092358A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Searles (US Patent Number 1,437,557 A) in view of  Chen (US Patent Publication Number 2014/0092358 A1).

Searles teaches, as claimed in claim 1, a  hinge assembly (Figs 1-6), comprising: a first connecting portion (10 see Figure 4) configured to be connected to the frame and  provided with a recessed structure (12; Fig. 4),  a reinforcing portion (22) at least partially covering an inner wall of the recessed structure (Fig. 6), wherein a strength of a material of the reinforcing portion is greater than a strength of a material of the first connecting portion (lines 51-55 and 90-93) a second connecting portion (14) configured to be connected to an arm, the second connecting portion being inserted into the recessed structure and rotatable with respect to the first connecting portion (figs 1,2 and 6), Searles fails to teach the second connecting portion includes: an inner core, and a coating layer covering the inner core, a strength of a material of the inner core being greater than a strength of a material of the coating layer, the second connecting portion is further provided with a receiving chamber provided on the inner core, an end of the arm is received in the receiving chamber and an inner wall of the receiving chamber presses against the arm, and the coating layer at least partially covers the arm. In a related art, Chen teaches a hinge assembly  comprising a first (108) and second connecting portion (108) configured to be connected to an arm the second connecting portion (400) includes: an inner core (600), and a coating layer (500 covering the inner core, a strength of a material of the inner core being greater than a strength of a material of the coating layer, the second connecting portion is further provided with a receiving chamber provided on the inner core, an end of the arm is received in the receiving chamber and 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the hinge assembly, as taught by Searles, with the connecting portion as taught by Chen, for the purpose of reducing or eliminating discomfort caused by material pressed against the ears of the user (¶ 0043).
Searles teaches, as claimed in claim 2, wherein (Fig. 3) the reinforcing portion (22) comprises a first portion (16), a second portion (15) fixed to the first portion, and a third portion (bottom plate) fixed to the first portion and opposite to the second portion; the first portion, the second portion, and the third portion cover the inner wall of the recessed structure (12) (Fig 6), the first portion, the second portion, and the third portion cooperatively form a first groove (19 or 23), the second connecting portion (14) is inserted into the first groove and adapted to the first groove, and the second connecting portion is rotatable with respect to the reinforcing portion about an axis of rotation perpendicular to a side wall of the first groove.
Searles teaches, as claimed in claim 3, wherein the recessed structure (12) is a through hole extending through the first connecting portion (10; Fig. 2).
Searles teaches, as claimed in claim 4, wherein the recessed structure (12) is a groove on the first connecting portion.
Searles teaches, as claimed in claim 5, wherein the recessed structure is provided with a first hole (hole going thought 14 where 12 is located) on the inner wall thereof, the reinforcing portion is provided with a second hole (24), the second connecting portion is provided with a third hole (23), and the first hole, the second hole, and the third hole are aligned; the hinge assembly further comprises a rotary connecting member (21) engaged with the first hole, the 
Searles teaches, as claimed in claim 6, wherein the rotary connecting member (21) is a threaded connecting member.
Searles teaches, as claimed in claim 8, wherein a strength of a material of the reinforcing portion is greater than a strength of a material of a surface of the second connecting portion lines 51-55 and 90-93).
Searles teaches, as claimed in claim 9, spectacles, comprising a frame, an arm, and a hinge assembly according to claim 1, the hinge assembly connecting the frame and the arm (Fig. 1).
Searles teaches, as claimed in claim 10, wherein the first connecting portion is integrally formed with the frame (Fig 1).
Searles teaches, as claimed in claim 11, wherein the first connecting portion is detachably connected to the frame (10 see Figure 4).
Searles teach, as claimed in claim 14, wherein the receiving chamber is a through hole extending through the second connecting portion. 
Searles teaches, as claimed in claim 15, wherein the receiving chamber is a blind hole on second connecting portion.               
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

25 January 2022




/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872